DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: storage unit, and ultrasonic wave generation unit in claim 1; collection unit in claim 2; storage unit and separation unit in claim 3; separation unit in claim 4; storage unit, first storage unit, second storage unit, ultrasonic wave generation unit in claim 6; storage unit and connection portion in claim 7;  storage unit and connection portion in claim 9; storage unit, connection portion in claim 10; storage unit, separation unit in claim 11; storage unit in claim 12; storage unit in claim 13; storage unit, first storage unit, second storage unit, ultrasonic wave generation unit in claim 14; storage unit, collection unit, ultrasonic wave generation unit, swirl flow generation unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2021/0113958 to Sakuma et al. (hereinafter Sakuma).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regard to claim 1, Sakuma teaches in Fig. 1 a humidity control device (air conditioner 10) comprising: 
a storage unit (moisture absorption tank 19 and atomizing, regenerating unit 13, the ultrasonic vibrator 27, atomized droplet collecting unit 16, and a guide pipe 30) that stores hygroscopic liquid (liquid hygroscopic material W) that contains a hygroscopic 
a vent (where A4 leaves 16 and enters circulation pipe 15, first air supply pipe 21, first discharge port 19a, second discharge port 26b) that is provided in the storage unit [0029]; 
absorption means (moisture absorption tank 19) by which air and the hygroscopic liquid are brought into contact with each other and moisture contained in the air is absorbed by the hygroscopic liquid [0029-0031]; 
an ultrasonic wave generation unit (ultrasonic vibrator 27) that irradiates at least a part of the hygroscopic liquid, which has absorbed the moisture, with an ultrasonic wave [0049]; and 
removal means (blower 34) by which an atomized droplet that is generated is removed from the hygroscopic liquid that has absorbed the moisture [0053], wherein 
the storage unit suppresses an outflow of a coarse droplet whose particle size is larger than that of the atomized droplet [0065].

In regard to claim 2, Sakuma teaches in Fig. 1 the humidity control device according to claim 1 comprising a collection unit (atomized droplet collecting unit 16) that collects at least a part of the atomized droplet [0055].

In regard to claim 3, Sakuma teaches in Fig. 1 the humidity control device according to claim 1, wherein the storage unit includes a separation unit (atomized droplet collecting unit 16) that separates the atomized droplet and the coarse droplet 

In regard to claim 4, Sakuma teaches in Fig. 1 the humidity control device according to claim 3, wherein the separation unit includes a cyclone separator [0065].

In regard to claim 5, Sakuma teaches in Fig. 1 the humidity control device according to claim 3, wherein the separation unit includes a demister [0065].

In regard to claim 6, Sakuma teaches in Fig. 1 the humidity control device according to claim 1, wherein the vent (first air supply pipe 21, first discharge port 19a, second discharge port 26b) includes a first vent (first air supply pipe 21, first discharge port 19a) and a second vent (second discharge port 26b), the storage unit (moisture absorption tank 19 and atomizing and regenerating unit 13) includes a first storage unit (moisture absorption tank 19 and first discharge port 19a), a second storage unit (atomizing and regenerating unit 13, blower 34, ultrasonic wave generator 27, and second discharge port 26b), and a flow path (first liquid hygroscopic material transport pipe 12 and second liquid hygroscopic material transport pipe 14) by which the first storage unit and the second storage unit are connected [0025-0026], [0046], the first storage unit includes the absorption means 19 and the first vent 19a, and the second storage unit 26 includes the ultrasonic wave generation unit 27, the removal means 34, and the second vent 26b [0048-0053].



In regard to claim 8, Sakuma teaches in Fig. 2 the humidity control device according to claim 7, wherein the pipe 42 is curved or bent (the pipe is bent).

In regard to claim 11, Sakuma teaches in Fig. 1 the humidity control device according to claim 7, wherein the storage unit includes a separation unit that separates the atomized droplet and the coarse droplet [0054].

In regard to claim 12, Sakuma teaches in Fig. 1 the humidity control device according to claim 11, wherein the separation unit includes a demister [0054].

In regard to claim 13, Sakuma teaches in Fig. 1 the humidity control device according to claim 12, wherein the demister is provided in an inside of at least any one of the storage unit and the pipe (it inside the storage unit since the storage unit includes 

In regard to claim 14, Sakuma teaches in Fig. 1 the humidity control device according to claim 7, wherein the vent (first air supply pipe 21, first discharge port 19a, second discharge port 26b) includes a first vent (first air supply pipe 21, first discharge port 19a) and a second vent (second discharge port 26b), the storage unit (moisture absorption tank 19 and atomizing and regenerating unit 13) includes a first storage unit (moisture absorption tank 19 and first discharge port 19a), a second storage unit (atomizing and regenerating unit 13, blower 34, ultrasonic wave generator 27, and second discharge port 26b), and a flow path (first liquid hygroscopic material transport pipe 12 and second liquid hygroscopic material transport pipe 14) by which the first storage unit and the second storage unit are connected [0025-0026], [0046], the first storage unit includes the absorption means 19 and the first vent 19a, and the second storage unit 26 includes the ultrasonic wave generation unit 27, the removal means 34, and the second vent 26b [0048-0053], and the pipe 42, and the pipe is connected to the second vent.

In regard to claim 15, Sakuma teaches in Fig. 2 a separation device (droplet separating unit 41) that separates solvent from solution, the separation device comprising: a storage unit 26 that stores the solution W; a collection unit 42 that collects the solvent T2 that is separated [0062], [0066]; an ultrasonic wave generation unit 27 that irradiates at least a part of the solution with an ultrasonic wave [0049]; a swirl flow .

Allowable Subject Matter
Claims 9-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, considered both individually and in combination, fails to teach:  
In regard to claim 9, wherein the pipe extends to an inside of the storage unit so that the other end of the pipe is located below the connection portion.

In regard to claim 10, wherein the vent is provided in a side part of the storage unit, the storage unit is provided with a pipe that includes a connection portion connected to the vent, one end of the pipe is opened in an outside of the storage unit, and the pipe extends to an inside of the storage unit so that the other end of the pipe is located below 
Sakuma is considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 9-10.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CABRENA HOLECEK/Examiner, Art Unit 1776